PER CURIAM.
The defendant’s petition for writ of ha-beas corpus claiming improper calculation of gain time is denied. See § 944.275(4)(b)3, Fla. Stat. (1995)(enacted by chapter 95-294, § 2, Laws of Florida and providing that “[f]or sentences imposed for offenses committed on or after October 1,1995, the department may grant *615up to 10 days per month of incentive gain-time . Comer v. Moore, 817 So.2d 784 (Fla.2002)(concluding that even though chapter 95-184, Laws of Florida — which included some gain time provisions — was unconstitutional, chapter 95-294, Laws of Florida — which provided for reduced gain time for all offenders — is constitutional).